Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.		A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed August 25, 2021 has been entered. Claims 1, 3-5 and 8 are amendment. Claims 9-25 are withdrawn. Now, Claims 1-8 are pending for consideration.

2.	The text of those sections of Title 35, U.S. code not included in this action can be found in prior Office Action(s).

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claims 1-2 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Ostrozynski (US 3 700 712).
	Ostrozynski discloses a composition comprising (Me3SiO)2MeSiNMe2 and a solvent such as a hydrocarbon, an ether and a tertiary amine. (col. 3, lines 21-65 and col. 4, line 47 to col. 5, line 15)

Claim Rejections - 35 USC § 103
6.	Claims 1-3 and 5-8 are rejected under 35 U.S.C. 103 as being obvious over Borchert (US 3 530 092) in view of Delis (US 2014 0127523).
	For Claims 1-2, 5 and 6-8, Borchert discloses a composition for treating paper, textile, etc., which comprises an organoamino-polysiloxane. (col. 1, lines 1R2. (col. 2, line 35 to col. 4, line 8) A suitable hydrosilicone modified silicone polymer is exemplified as (Me3SiO)2SiMeH. (Examples 1 and 3) As such, the organoamino-polysiloxanes would contemplate any products derived from (Me3SiO)2SiMeH and the forgoing amine of HNR1R2 (e.g., dimethylamine, etc.) with sufficient specificity. The composition is substantially free of halides, metal ions and/or metals. Borchert is silent on the presently claimed solvent. However, Delis teaches the use of a solvent such as hexane, heptane, toluene, dimethyl aniline, THF, dioxane, etc., in a composition for treating lignocellulosic materials. The composition comprises an organoamino functional polyorganosiloxane. The motivation is to afford a solution, dispersion, etc. of the organoamino functional polyorganosiloxane to facilitate the foregoing treatment. ([0001], [0022], [0045] and [0232]-[0235]) Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to employ Delis’ solvent in Borchert’s composition with expected success. Especially, Delis is in the same field of endeavor as that of Borchert. For Claim 3, a suitable solvent disclosed by Delis is dioxane. ([0235]) Since there are merely 
	For the argument (Remarks, page 16, last paragraph to page 17, 1st paragraph), Examiner disagrees for the reason set forth above.

7.	Claim 4 (to the extent of elected species) is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art does not teach or fairly suggest the presently claimed solvent.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kuo-Liang Peng whose telephone number is (571) 272-1091.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jim Seidleck, can be reached on (571) 272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


klp
October 20, 2021
/KUO LIANG PENG/Primary Examiner, Art Unit 1765